                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


MICHAEL PERRY                                                                        PLAINTIFF
ADC #096905

v.                                 No: 5:19-cv-00088 JM-PSH


RORY GRIFFIN, et al.                                                              DEFENDANTS


                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Patricia S. Harris, and the objections filed. After

carefully considering the objections and making a de novo review of the record in this case, the

Court concludes that the Proposed Findings and Partial Recommended Disposition should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Perry’s claims against the Arkansas Department of

Correction are dismissed without prejudice for failure to state a claim upon which relief may be

granted.

       DATED this 10th day of April, 2019.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
